Mr. Justice Woodward
delivered the opinion of the court, January 7th 1878.
It was no part of the purpose of the Act of'the 1st of May 1861, to enlarge the liabilities of the treasurers of the counties of McKean, Elk, Forest and Clarion, or to vary the mode prescribed by the Act of the 15th of April 1834, for the settlement of their accounts. The object in view when the Act of 1861 was passed, was the construction of a state road from a point to be fixed in Hamlin township, in the county of McKean, to Tylersburg, in the county of Clarion. The third section authorized the commissioners named in the first section to receive a portion of the road taxes equal to three and one-half mills per dollar on the property valuation of the townships through which the state road should pass. A proviso empowered the supervisors of the proper townships in the county of Forest to levy and collect for the benefit of this improvement a tax of three and one-half mills in addition to the whole road tax authorized by then existing law7. Apparently, this was the completed original plan to secure the construction of the projected highway. The seventh section, out of which this controversy has grown, looks as if some afterthought had prompted its *281interpolation. These are its terms : “ The commissioners shall have power to levy and assess a tax upon the unseated property in the townships through which said road shall pass, for the year one thousand eight hundred and sixty-two, and annually thereafter during the continuance of this act, not exceeding ten mills on the dollar in any one year, if they shall deem the same necessary for the purposes herein mentioned, which shall he collected by said commissioners in the same manner as other road taxes in said townships are now by law collected.” This extraordinary enactment appears to have been acted on, and transcripts of the assessments it authorized were returned to the county commissioners, who certified them to the treasurer for collection.
James P. Siggins, one of the defendants below, was treasurer of the county of Forest during the years 1869 and 1870, and collected the taxes levied by the state road commissioners just as he collected the other road taxes assessed on unseated lands. His accounts for this fund were settled like his other accounts, by the county auditors. In the first settlement, made on the 13th of January 1870, he was charged with $3717.56, collected for the state road commissioners from the taxes of 1868 and 1869, and in the final settlement for the second year of his official term, on the 30th of January 1871, the auditors ascertained and reported that the moneys he had received for this fund had been fully paid. No appeal was taken from the report, but after an acquiescence in the adjustment for more than two years, the state road commissioners brought this suit on the 6th day of March, 1873, to recover a balance alleged to have been collected by the treasurer, and left unaccounted for and unpaid. Pending the suit, the Act of the 10th of April 1873 was passed, authorizing the auditors for the time being to re-audit the accounts of Siggins, as late treasurer, upon ten days notice to him and to the county commissioners. At the re-audit, which was had on the 23d of October 1873, the claim of the state road commissioners was presented, but its investigation was refused on the ground that the Act had been passed at the instance of the county officers to correct some errors in a former settlement of county funds. It appears, indeed, from the testimony of 1). W. Clark, that the re-audit was had on an appeal from a report on the county account.
The rights of the state road commissioners must rest whore the settlement of the 30th of January 1871 left them. The Act of 1873 placed them by its terms in no new position, and the refusal at the re-audit to open the account was a re-affirmance of the former adjustment. Well-considered authorities have settled that their sole remedy was an appeal from the report of the auditors. In Brown v. White Deer Township, 3 Casey 111, a supervisor had presented a claim against the township, part of which had accrued before a former settlement of his accounts, and the whole of which *282the auditors declined to allow. In entering the judgment of this court in the suit he afterwards brought to collect his claim, Knox, J., said: “ From the refusal of the auditors to allow this claim when presented in March 1850, the supervisor should have appealed within the time allowed by law, if he desired to make good his demand for the money in controversy.” The provision of the tenth section of the Act of .1861, that the taxes should be collected “by the said commissioners in the same manner as other road taxes in the said townships -are now by law collected,” meant simply that they should perform the duties of supervisors in furnishing transcripts of their assessments, and in receiving the money which the county treasurer should in the usual and legal way to. collect. It was held in Potter County v. Oswayo Township, 11 Wright 162, that where .township taxes assessed upon unseated lands, and collected by the county treasurer, were not paid over by him, the county was responsible to the township for the default. The unreported case of The County of Lycoming v. Huling, was referred to in the opinion of Judge White in Potter County v. Oswayo Township, which this court adopted. J. H. Huling had been treasurer of the county, and in the settlement of his accounts, a balance in favor of the county had been found due. He paid a portion of it to his successor, and a suit was brought on his official bond to recover what remained unpaid. His defence was that this was made up of road taxes assessed and paid on unseated lands. The Court of Common Pleas held this to be a good defence. In the opinion of this court, reversing the judgment, it was held that while the money received by the treasurer for road taxes remained in the treasury, it was to all intents and purposes a county fund, differing from other county funds only in this, that it must be applied to a special object. The same rule was applied in Grlatfelter v. Commonwealth, 24 P. F. 'Smith 74, where moneys belonging to the military fund created by the Act of the 17th of April 1849, and various supplementary statutes, had passed into the hands of the treasurer of the county of York. After reciting the provisions of the Act of the 21st of April 1858, the present chief justice added: “ Thus, throughout the act, the county treasurer is made the custodian of the military fund, as he is of the other funds of the state and county, while the law is silent as to the settlement of his account. There being no repealing clause, and no substitute, his account is necessarily to be audited and settled under former laws.” A settlement by the county auditors was declared, therefore, to be conclusive on the Commonwealth. Blackmore v. The County of Allegheny, 1 P. F. Smith 160, and the array of precedents there ■ collected, abundantly prove that the decision of the auditors on the accounts of the treasurer is controlling, and cannot be inquired into either by the same tribunal at another time, or by a court of law, except upon appeal. When the accounts of Siggins, as trea*283surer of the county of Forest, were adjusted in January 1871, by a report from which there was no appeal, the settlement was final ' and binding on all parties and for all time.
Judgment reversed.